DETAILED ACTION
Currently, claims 10-17, 21, and 22 are being examined while claims 18-20 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 14, 16, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan, U.S. 6,224,593 (hereinafter Ryan).
Regarding claims 10 and 11, Ryan discloses (note figs. 1-3; abstract) a tissue joining device comprising: a protruding section (32) directly or indirectly connected to an external conductor (46), a receiving section (42) directly or indirectly connected to a central conductor (44), wherein the receiving section includes a tip (i.e., distal end of ‘42’) oriented in a distal direction, the protruding section includes a tip (i.e., proximal end of ‘40’) and a U-shaped bend such that the tip of the protruding section is oriented in a proximal direction, and the receiving section, the tip of the receiving section, and the tip of the protruding section are disposed along a common axis, and the tip of the receiving section is located on a proximal side with respect to the tip of the protruding section, the tip of the receiving section is configured to move in the distal direction (note col. 4, line 29), wherein portions of tissue are brought into contact with each other via movement of the tips.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 10 and 14, Ryan discloses (note figs. 1-3; abstract) a tissue joining device comprising: a protruding section (42) directly or indirectly connected to a central conductor (44), a receiving section (32) directly or indirectly connected to an external conductor (46), wherein the protruding section includes a tip (i.e., distal end of ‘42’) oriented in a distal direction, the receiving section includes a tip (i.e., proximal end of ‘40’) and a U-shaped bend such that the tip of the receiving section is oriented in a proximal direction, and the protruding section, the tip of the protruding section, and the tip of the receiving section are disposed along a common axis, and the tip of the protruding section is located on a proximal side with respect to the tip of the receiving section, the tip of the protruding section is configured to move in the distal direction (note col. 4, line 29), wherein portions of tissue are brought into contact with each other via movement of the tips.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 16 and 17, Ryan discloses (see above) a tissue joining device that is capable of being used in the claimed manner.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 21, Ryan discloses (note figs. 2 and 7) a tissue joining device wherein the tip of the protruding section (i.e., distal end of ‘42’) necessarily comprises a ‘point’ (see ‘44’ in fig. 2; ‘64’ in fig. 7), and the tip of the receiving section (i.e., proximal end of ‘40’) comprises a planar surface perpendicular to the longitudinal axis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Hooven, U.S. 2004/006874 (hereinafter Hooven).
Regarding claims 12, 13, and 15, Ryan discloses (note figs. 1-3; abstract) a tissue joining device comprising: a protruding section (32) directly or indirectly connected to an central conductor (44), a receiving section (42) directly or indirectly connected to an external conductor (46), wherein the receiving section includes a tip (i.e., distal end of ‘42’) oriented in a distal direction, the protruding section includes a tip (i.e., proximal end of ‘40’) and a U-shaped bend such that the tip of the protruding section is oriented in a proximal direction, and the receiving section, the tip of the receiving section, and the tip of the protruding section are disposed along a common axis, and the tip of the receiving section is located on a proximal side with respect to the tip of the protruding section, the tip of the receiving section is configured to move in the distal direction when an actuation trigger (22) is moved proximally (note col. 4, line 29), wherein portions of tissue are brought into contact with each other via movement of the tips.  However, Ryan fails to explicitly disclose a device having a protruding section tip that is configured to move proximally when an actuation trigger is moved proximally.  Hooven teaches (note figs. 4A-5B; paragraphs 42-47) a similar device that can utilize either actuation configuration (i.e., distally-moving receiving section or proximally-moving protruding section).  It is well known in the art that these different actuating configurations are widely considered to be interchangeable (as can be seen in Hooven).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Ryan to comprise a protruding section tip that is configured to move proximally when the actuation trigger is moved proximally (as taught by Hooven).  This is because this modification would have merely comprised a simple substitution of interchangeable actuating configurations in order to produce a predictable result (see MPEP 2143).  As above, it should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 22, Ryan discloses (note figs. 1 and 4) a tissue joining device wherein the tip of the protruding section (i.e., proximal end of ‘40’) necessarily comprises a ‘point’ (i.e., a narrowly localized place), and the tip of the receiving section (i.e., distal end of ‘42’) comprises a planar surface perpendicular to the longitudinal axis.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794